Citation Nr: 0903845	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 until April 
1971 and what appears to be an two months of inactive duty 
service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently suffers from PTSD as a 
result of stressful events experienced while serving in 
Vietnam.  The RO denied the veteran's service connection 
claim for PTSD in May 2005 because the there was no 
verifiable stressor.  The veteran requested a Travel Board 
hearing at the Atlanta, Georgia RO in his June 2006 
Substantive Appeal (VA Form 9).  The record reflects, that in 
November 2008, the veteran testified before the undersigned 
Veterans Law Judge that his claimed PTSD was due to a combat 
related stressor.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish 
direct service connection, three elements must be satisfied. 
There must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. See 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2008).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

A review of the evidence reveals that further development is 
necessary.   The veteran has not been afforded a VA 
psychiatric examination in connection with his claim.  
However, it is currently unclear from the medical evidence of 
record if the veteran suffers from PTSD.  In this regard, the 
Board observes that the claims file contains private medical 
records reflecting notations and a diagnosis for PTSD related 
to military service, but such records do not provide a 
diagnosis in accordance with VA regulations.  38 C.F.R. 
§§ 3.304(f), 4.125(a).  In view of the fact that there is 
medical evidence of record indicating that the veteran may 
have PTSD that is related to service, the Board finds that 
there is sufficient evidence under the duty to assist to 
afford the veteran a VA examination.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(b)(4). 

The Board also notes that the veteran November 2008 Board 
hearing transcript reflects additional information concerning 
his claimed stressors.  Additional development regarding the 
veteran's claimed stressors may be necessary if he his found 
to suffer from PTSD within the meaning of VA regulations.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the veteran 
for a VA psychiatric examination in 
order to determine the etiology, nature 
and severity of the veteran's claimed 
PTSD.  The claims folder and a copy of 
this remand must to be made available 
to the examiner in conjunction with the 
examination.  All necessary tests 
should be conducted, and the examiner 
should rule in or exclude a diagnosis 
of PTSD according to the DSM-IV 
criteria.  If a diagnosis for PTSD is 
found, the examiner should render an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent or 
more probability) that the veteran's 
claimed PTSD is related to his active 
service.  

2.	If the above examination finds that the 
veteran suffers from PTSD as a result 
of service, the RO should have the 
veteran clarify his November 2008 
statements and testimony.  
Specifically, the veteran stated that 
while stationed in Vietnam, he was 
present during mortar attacks at the 
Cam Ranh Bay Hospital in July 1969.  
The RO should undertake appropriate 
evidentiary development to corroborate  
the veteran's.  

3.	Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable 
to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




